Citation Nr: 1329755	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  07-32 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for cervical sprain. 

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of plantar fasciectomies of both feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from October 2002 to August 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for cervical sprain and for residuals of plantar fasciectomies of both feet.  The Veteran has disagreed with the 10 percent evaluation that was assigned for each of these disabilities. 

The Board remanded these claims for additional development in August 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The AMC sent an October 2012 supplemental statement of the case (SSOC), cover letter and SSOC Notice Response to the Veteran at an address in San Antonio, Texas, where the Veteran apparently now resides.  This correspondence was returned to the Houston RO in November 2012, evidently as undeliverable.  A review of the October 2012 cover letter reveals that it used an incorrect address.  Specifically, the street number was incorrect (lacking a zero) when compared to the Veteran's current address in set forth on September 25, 2012 correspondence from the Appeals Management Center, as well as when compared to the most recent address set for in a September 25, 2012 printout of possible addresses associated with the Veteran.  

The Board is aware that the Veteran's service organization returned an SSOC Notice Response, after having received its copy of the October 2012 SSOC.  However, in an August 2013 informal hearing the Veteran's service organization stated that it had been unable to contact the Veteran.  Thus, the Board cannot conclude that the Veteran received the October 2012 SSOC via his service organization.  

In addition, the October 2012 SSOCs sent to the Veteran and his service organization are incomplete when compared to the original in the claims file.  The latter includes additional pages setting forth the diagnostic codes the SSOC used to evaluate the Veteran's service-connected disabilities on appeal.  Thus, even if the Veteran did receive a copy of the October 2012 SSOC via his service organization, it would have been an incomplete version.  

Moreover, the Veteran's original claims file was lost during the pendency of this appeal.  The current claims file is an incomplete rebuilt file that does not include the rating decision on appeal, any medical or lay evidence on which the rating decision on appeal was based, or the statement of the case.  As a result, the Board cannot determine whether the Veteran was previously provided the diagnostic codes used by the SSOC.  

Accordingly, the case is REMANDED for the following action:

Using the Veteran's correct address, resend a copy of the complete October 2012 SSOC, as contained in the claims file, to the Veteran and his representative, and provide an opportunity to respond.  

The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

